  Case 3:10-cr-00333-D Document 168 Filed 03/04/21           Page 1 of 4 PageID 917



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                  §
                                          §
                           Plaintiff,     §
                                          § Criminal No. 3:10-CR-333-D(01)
VS.                                       §
                                          §
BLAISE HANCOCK,                           §
                                          §
                           Defendant,     §
                                          §
and                                       §
                                          §
THE VANGUARD GROUP, INC.,                 §
                                          §
                           Garnishee.     §

                             MEMORANDUM OPINION
                                 AND ORDER

      Defendant Blaise Hancock (“Hancock”) filed on January 14, 2021 a memorandum of

change in financial situation and motion for relief and accounting in which he requests a

suspension or settlement order for any and all remaining restitution obligations and an

accounting from the United States Attorney’s Office. The government opposes Hancock’s

motion. For the following reasons, the court denies the motion.

                                            I

      Hancock pleaded guilty to conspiracy to commit mail fraud in violation of 18 U.S.C.

§§ 1349 and 1341. As part of Hancock’s sentence, the court ordered that he pay a $100

mandatory special assessment and the sum of $294,983.01 in restitution.        Although

(commendably) Hancock has made monthly payments toward his restitution amount, he still
  Case 3:10-cr-00333-D Document 168 Filed 03/04/21             Page 2 of 4 PageID 918



owed the sum of $185,207.22 as of February 4, 2021.

       To enforce the court’s judgment, the government obtained and served a writ of

garnishment on the Vanguard Group, Inc. (“Vanguard”) seeking any substantial nonexempt

property belonging or due to Hancock. Vanguard answered that it held an individual

brokerage account with a balance of $8,864.77 and a Roth IRA brokerage account with a

balance of $50,091.96, both belonging or due to Hancock. The court on December 17, 2020,

inter alia, denied Hancock’s claim for exemptions and entered a final order of garnishment

ordering Vanguard to pay to the clerk of court 100% of the full liquidated value of Hancock’s

retirement funds within 21 days. Dec. 17, 2020 Final Order of Garnishment at 2.1

       Hancock now seeks a suspension or settlement order for any and all remaining

restitution obligations. He requests that the court immediately limit or modify his remaining

restitution balance and treat the recent garnishment of his savings as a full and final

settlement pursuant to 28 U.S.C. § 3013. Hancock also requests that the court direct the U.S.

Attorney’s Office to provide him “an accounting of the alleged restitution amount including

detailed expenditures, receipts, invoices and any other relevant information, as well as what

payments/garnishments have been collected and distributed.” D. Mot. 2.

                                             II

       “Once the sentencing judge imposes a defendant’s sentence, the district court has



       1
        Although as of February 4, 2021 the funds held by Vanguard had not posted, the
government states in its response that it hopes payment will be provided soon without any
additional judicial intervention.

                                            -2-
  Case 3:10-cr-00333-D Document 168 Filed 03/04/21                Page 3 of 4 PageID 919



limited authority to revisit that sentence, and its authority must derive from a specific statute

or rule.” United States v. Fromm, 2014 WL 2864710, at *2 (N.D. Ill. June 18, 2014) (citing

United States v. Goode, 342 F.3d 741, 743 (7th Cir. 2003)). “A restitution order, like the

other components of a criminal sentence, is a final judgment, and it can be modified

post-judgment only under limited circumstances.” Id.

       Hancock seeks relief under 28 U.S.C. § 3013, which provides that “[t]he court may

at any time on its own initiative or the motion of any interested person, and after such notice

as it may require, make an order denying, limiting, conditioning, regulating, extending, or

modifying the use of any enforcement procedure under this chapter.” Id. (emphasis added).

But because Hancock is not seeking relief with respect to an enforcement procedure, 28

U.S.C. § 3013 is in applicable.

       Hancock also appears to seek relief under 18 U.S.C. § 3664(k), which permits the

court to adjust the defendant’s payment schedule or require immediate payment in full if

there is “any material change in the defendant’s economic circumstances that might affect

the defendant’s ability to pay restitution.” Id. This provision, however, “provides no basis

for the discharge of an entire restitution obligation[.]” United States v. Maestrelli, 156 Fed.

Appx. 144, 146 (11th Cir. 2005) (per curiam). The court is permitted only to “adjust the

payment schedule” or “require immediate payment in full.” 18 U.S.C. § 3664(k).

       Nor does any other statute afford Hancock the relief he seeks, i.e., a full settlement

of his restitution obligation. See United States v. Roper, 462 F.3d 336, 339 (4th Cir. 2006)

(“the terms of the [Mandatory Victim Restitution Act of 1996] clearly dictate that a district

                                              -3-
  Case 3:10-cr-00333-D Document 168 Filed 03/04/21              Page 4 of 4 PageID 920



court cannot remit a mandatorily imposed restitution order.”). Accordingly, because the

court lacks the authority to grant Hancock the relief he requests, the court denies his motion

to modify the restitution order.

                                              III

       In response to Hancock’s request for an accounting, the government states that it will

provide Hancock an accounting of the payments he has made to date, but that it is not

permitted to provide him an accounting of payments made by his codefendant because those

records are protected by the Privacy Act, 5 U.S.C. § 552a. The government also maintains

that, to the extent Hancock seeks documentation related to his criminal case, any such request

should be made pursuant to the Freedom of Information Act, 5 U.S.C. § 552.

       Because the government has agreed to provide Hancock the documentation it is

authorized to provide, and because Hancock has not presented any authority for the

additional information he seeks, the court denies his request for an accounting.

                                         *    *     *

       For the reasons explained, the court denies Hancock’s January 14, 2021 motion for

relief and accounting.

       SO ORDERED.

       March 3, 2021.


                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE


                                              -4-
